Exhibit 10.1

Certain identified information has been excluded from the exhibit because it is
both (i) not material and

(ii) would likely cause competitive harm to the Company, if publicly disclosed.

Double asterisks denote omissions.

 

Supply Agreement for

vadadustat

 

PARTIES

PATHEON INC.
a company existing under the laws of Canada, with its principal place of
business at [**] ("Patheon"),

- and -

Akebia Therapeutics, Inc.
a company existing under the laws of Delaware, with its principal place of
business at 245 First Street, Cambridge, MA  02142 ("Client").

 

Confidential

Page 1 of 33



--------------------------------------------------------------------------------

 

With effect from the Effective Date, the parties have agreed to the following
terms:

1.

Interpretation

1.1

Definitions.

The following terms will, unless the context otherwise requires, have the
respective meanings set out below and grammatical variations of these terms will
have corresponding meanings:

"Affiliate" means:

 

(a)

a business entity which owns, directly or indirectly, a controlling interest in
a party; or

 

(b)

a business entity which is controlled by a party, either directly or indirectly;
or

 

(c)

a business entity, the controlling interest of which is directly or indirectly
common to the majority ownership of a party;

For this definition, "control" means the lawful right to determine (by ownership
of shares or otherwise) the election of the majority of directors (or equivalent
managers) of a business entity.

For the avoidance of doubt, Keryx Biopharmaceuticals, Inc., a corporation
existing under the laws of Delaware, having a principal place of business at 245
First Street, Cambridge, MA 02143 (hereinafter, “Keryx”) is an Affiliate of
Akebia under this Agreement;

"Annual Volume" means, for the purpose of the Price, Patheon’s assumed volume of
Product to be manufactured in any Year as set out in the “Annual Volume
Forecast” section of Appendix 1;

“API” means the active pharmaceutical ingredient for vadadustat (references to
“Active Materials” or “Active Pharmaceutical Ingredient” in documents forming
part of this Agreement will mean “API”);

[**]

"Applicable Laws" means: (a) for Patheon, the Laws of the jurisdiction where the
Manufacturing Site is located; and (b) for Client and the Product, the Laws of
all jurisdictions where Product is manufactured, distributed, marketed and sold
as these are agreed by the parties in this Agreement;

"Authority" means any governmental or regulatory authority, department, body or
agency or any court, tribunal, bureau, commission or other similar body, whether
federal, state, provincial, county or municipal, with competent jurisdiction
over a party, the Manufacturing Services, or the relevant Product (or its use);

"Business Day" means a day other than a Saturday, Sunday or a day that is a
statutory holiday in Patheon’s resident jurisdiction, Client’s resident
jurisdiction, or the jurisdiction where the Manufacturing Site is located;

 

Month DD, 20YY

Manufacturing Services Agreement between Patheon and Akebia

Confidential

Page 2 of 33



--------------------------------------------------------------------------------

 

“Capital Equipment Agreement” means the separate agreement that the parties may
enter into that addresses the rights and responsibilities of the parties
regarding capital equipment and facility modifications that may be required to
perform the Manufacturing Services under this Agreement;

"cGMPs" means, as applicable, current good manufacturing practices as described
in:

 

(a)

Parts 210 and 211 of Title 21 of the United States' Code of Federal Regulations;

 

(b)

Commission Directive (EU) 2017/1572 (art. 2); and

 

(c)

Division 2 of Part C of the Food and Drug Regulations (Canada);

together with current final industry-accepted Health Canada, FDA and EMA
guidance documents pertaining to manufacturing and quality control practice, all
as updated, amended and revised from time to time;

“Client Intellectual Property” means Intellectual Property generated or derived
by Client, or by Patheon while performing any Manufacturing Services which
Intellectual Property is specific to, or dependent upon, the Product;

“Client-Supplied Components” means those Components supplied or to be supplied
by or on behalf of Client as identified in Appendix 1;

"Components" means, collectively, all packaging components, raw materials,
ingredients, and other materials (including labels, product inserts and other
labelling for the Products) required to manufacture or package Product in
accordance with the Processing Instructions, other than the API;

“Confidential Information” has the meaning specified in Section 11.1;

“DEA” means the Drug Enforcement Administration of the United States Department
of Justice;

“Deficient Product” has the meaning specified in Section 6.1(a);

“Disclosing Party” has the meaning specified in Section 11.1;

“Effective Date” means the date of last signature of the parties executing this
Agreement;

"EMA" means the European Medicines Agency;

"FDA" means the United States Food and Drug Administration;

"Firm Order" has the meaning specified in Section 5.1(d);

 

Month DD, 20YY

Manufacturing Services Agreement between Patheon and Akebia

Confidential

Page 3 of 33



--------------------------------------------------------------------------------

 

“Force Majeure” means an “act of God,” government, or other acts such as war,
riot, crime, or strike, earthquake, hurricane, tornado or flooding, caused by
facts or circumstances which a party could not reasonably foresee or which, if
foreseeable, they could not reasonably avoid [**];

"Health Canada" means the department of the Canadian Government known as Health
Canada and includes, among other relevant branches, the Therapeutic Products
Directorate and the Health Products and Food Branch Inspectorate;

“Initial Term” has the meaning specified in Section 8.1;

"Intellectual Property" includes, without limitation, rights in patents, patent
applications, formulae, trademarks, trademark applications, trade-names,
Inventions, copyrights, industrial designs, trade secrets, and know how;

"Invention" means information about any innovation, improvement, development,
discovery, computer program, device, trade secret, method, process, technique or
the like, whether or not written or otherwise fixed in any form or medium,
regardless of the media on which it is contained and whether or not patentable
or copyrightable that are conceived, discovered, invented, developed, created,
made or reduced to practice during the provision of the Manufacturing Services;

"Inventory" means, at a point in time, all inventories of Components and
work-in-process under Patheon’s care or control used for the manufacture or
packaging of Product;

[**].

“Local Currency” has the meaning specified in Appendix 3;

“Long Term Forecast” has the meaning specified in Section 5.1(a);

"Manufacturing Services" means the manufacturing, quality control, quality
assurance, stability testing, packaging, and related services, as set out in
this Agreement, for the manufacture of Product for distribution in the
Territory;

"Manufacturing Site" means the facility of Patheon located at [**] where the
Manufacturing Services will be performed;

“Minimum Market Requirement” has the meaning specified in Section 2.1;

"Minimum Order Quantity" means, for each manufacturing campaign ordered, the
minimum number of units or batches of a Product that Client must purchase, as
set out in Appendix 1;

“Obsolete Stock” has the meaning specified in Section 5.2(b);

[**];  

 

Month DD, 20YY

Manufacturing Services Agreement between Patheon and Akebia

Confidential

Page 4 of 33



--------------------------------------------------------------------------------

 

“Patheon Intellectual Property” means Intellectual Property generated or derived
by Patheon or its Affiliates before performing any Manufacturing Services,
developed by Patheon while performing the Manufacturing Services, or otherwise
generated or derived by Patheon in its business, which Intellectual Property is
not specific to, or dependent upon, the Product including, without limitation,
Inventions and Intellectual Property which may apply to manufacturing processes
or the formulation or development of drug products or drug delivery systems
unrelated to the specific requirements of the Product;

“Price or Pricing” means the fees to be charged by Patheon for:

[**]

as set out in Appendix 1;

"Processing Instructions" means the agreed file for the Product which contains
documents relating to the Product, including, without limitation:

 

(a)

the Specifications

 

(b)

quality control testing methods for API and Components;

 

(c)

any storage requirements for the API, Components, or Product;

 

(d)

all environmental, health and safety information for the Product including
material safety data sheets; and

 

(e)

the finished Product quality control testing methods;

"Product" means a product listed in Appendix 1 of this Agreement;

“Product Claims” has the meaning specified in Section 6.1(a);  

"Quality Agreement" means a separate agreement that sets out the quality
assurance standards for the Manufacturing Services;

“Recall” has the meaning specified in Section 6.2(a);

“Recipient” has the meaning specified in Section 11.1;

“Regulatory Approval” has the meaning specified in Section 7.5(a);

"Regulatory Authority" means the FDA, EMA, and Health Canada and any other
foreign regulatory agencies competent to grant marketing approvals for
pharmaceutical or biopharmaceutical products, including the Products, in the
Territory;

 

Month DD, 20YY

Manufacturing Services Agreement between Patheon and Akebia

Confidential

Page 5 of 33



--------------------------------------------------------------------------------

 

“Release Date” means in relation to each batch of Product the scheduled date by
which the Product will be released by Patheon’s quality department (by
confirmation or certification) and confirmed by Client’s quality department, as
agreed in the Quality Agreement, and made available for shipment;

“Representatives” means, a party’s directors, officers, employees, advisers,
agents, consultants, subcontractors, service partners, legal representatives, or
other professional advisors;

“Rolling Forecast” has the meaning specified in Section 5.1(b);

“Specifications” means the file for the Product, which is approved by Client in
accordance with the procedures listed in this Agreement and the Quality
Agreement including, without limitation:

 

(a)

specifications for API and Components;

 

(b)

manufacturing specifications, directions, and processes;

 

(c)

all environmental, health and safety information for each Product including
material safety data sheets; and

 

(d)

the finished Product specifications, packaging specifications and shipping
requirements for each Product;

all as updated, amended and revised from time to time in accordance with the
terms of this Agreement and the Quality Agreement;

"Technical Dispute" has the meaning specified in Section 13.17;

"Territory" means worldwide;

"Third Party Rights" means the Intellectual Property of any third party;

"Year" means, in the first year of this Agreement, the time from the Effective
Date up to and including December 31 of the same calendar year, and after that
will mean a calendar year.

1.2

Interpretation.

The division of this Agreement into Sections, Subsections, Appendices and
Schedules, and the insertion of headings, are for convenience of reference only
and will not affect the interpretation of this Agreement.  Unless otherwise
indicated, any reference in this Agreement to a Section, Appendix or Schedule
refers to the specified Section, Appendix or Schedule to this Agreement.  In
this Agreement, the term "this Agreement" and similar expressions refer to this
Agreement as a whole and not to any particular part, Section, Appendix or
Schedule of this Agreement. Except as otherwise expressly stated or unless the
context otherwise requires, all references to the singular will include the
plural and vice versa.

 

Month DD, 20YY

Manufacturing Services Agreement between Patheon and Akebia

Confidential

Page 6 of 33



--------------------------------------------------------------------------------

 

2.

Patheon's Manufacturing Services

2.1

Manufacturing Services.

Patheon will perform the Manufacturing Services as set out in this Agreement for
the Price and in accordance with the Quality Agreement. Subject to the preceding
sentence, Patheon will convert API and Components into Product, and provide
supportive Manufacturing Services such as quality assurance (for example quality
controls, analytical testing, quality inspection, and stability programs),
primary and secondary packaging, and any other related Manufacturing Services as
agreed between the parties.

Unless otherwise agreed to in writing by the Parties, subject to any capacity
limits as stipulated in Appendix 1, and upon Regulatory Approval to market the
Product in the Territory, Client shall purchase from Patheon not less than [**]%
of Client’s or its Affiliates’ global needs for Product for commercial purposes
(the “Minimum Market Requirement”). [**].

2.2

Subcontracting.

With Client’s prior written consent, Patheon may subcontract the Manufacturing
Services under this Agreement to any of its Affiliates, as agreed in Appendix 1.
Patheon will remain exclusively liable to Client for the performance of any such
Affiliate, and any breach of this Agreement or negligence by its Affiliates in
the course of performing: (a) subcontracted Manufacturing Services under this
Agreement; or (b) obligations under the Quality Agreement.  Patheon may also
arrange for non-Affiliate subcontractors to perform specific services arising
under this Agreement with the consent of Client (“Third Party Subcontractors”)
as agreed between the parties in writing.  Patheon will be liable to Client for
the failure by any Third Party Subcontractor to perform any part of the
subcontracted services. Patheon’s liability to Client for Third Party
Subcontractors will remain subject to all limitations on Patheon’s liability as
set out in this Agreement. Patheon will have no liability arising from the
performance of services by Third Party Subcontractors: (i) that are chosen and
contracted directly by Client; or (ii) that are suppliers or service providers
not validated and utilized by Patheon prior to the date the Service is required.

3.

Client's Obligations

3.1

Payment.

Client will pay Patheon the applicable Price in accordance with Sections 4 and
5. All cost items that are not included in the Price are subject to additional
fees to be paid by Client, as detailed and agreed in writing in advance between
Patheon and Client.

3.2

Processing Instructions.

Before the start of commercial manufacturing of Product under this Agreement,
Client will give Patheon a copy of the Processing Instructions, which must be
accompanied by the Specifications for the applicable API, Component and finished
Product Specifications. If the Processing Instructions or

 

Month DD, 20YY

Manufacturing Services Agreement between Patheon and Akebia

Confidential

Page 7 of 33



--------------------------------------------------------------------------------

 

accompanying documents received are amended or no longer reflect those currently
approved by the Regulatory Authority, then Client will give Patheon a copy of
the revised documents (if applicable, precisely matching the revised
Specifications approved by the applicable Regulatory Authority).  Upon
acceptance of the revised Processing Instructions and accompanying documents,
Patheon will give Client a signed and dated receipt indicating Patheon’s
acceptance. At Patheon’s request, Client will provide evidence of the executed
original documents submitted by or on behalf of Client to the Regulatory
Authority.

3.3

API and Components.

 

(a)

Client will [**] deliver the API and any Client-Supplied Components to the
Manufacturing Site [**]. Client’s obligation will include [**]. Unless otherwise
agreed in writing, Client or Client’s designated broker will be the “Importer”
or “Importer of Record” (or equivalent, as understood under Applicable Laws) for
API, Client-Supplied Components, drug products and intermediates imported to the
Manufacturing Site, and Client is responsible for compliance with Applicable
Laws relating to that role. For API or Client-Supplied Components which may be
subject to import or export to or from [**], Client agrees that its vendors and
carriers will comply with applicable requirements of Applicable Law.

 

(b)

Unless otherwise agreed in writing between the parties, the API and any
Client-Supplied Components must be delivered by Client to the Manufacturing Site
at least [**] before the scheduled manufacture date for Product covered by a
Firm Order in sufficient quantity to enable Patheon to manufacture the agreed
quantities of Product. Unless otherwise agreed, Patheon reserves the right to
[**]. If (i) Client fails to deliver the API or Client-Supplied Components
within the agreed time period, or (ii) such API fails to meet its
Specifications, and, [**], Patheon is unable to manufacture Product on the
scheduled date because of either scenario described in Section 3.3(b)(i) or
3.3(b)(ii), then [**], unless otherwise agreed.  

 

(c)

Patheon will control the unloading of API and Client-Supplied Components
arriving at the Manufacturing Site and Client will comply and ensure that its
carrier complies with all reasonable directions of Patheon related to such
unloading.  The API and Client-Supplied Components will be held by Patheon on
behalf of Client as set out in this Agreement and the Quality Agreement.  The
API and Client-Supplied Components will at all times remain the property of
Client.  Any API and Client-Supplied Components received by Patheon will only be
used by Patheon to perform the Manufacturing Services.

 

(d)

Client will [**] that all shipments of API are accompanied by the required
documentation as specified in the applicable Quality Agreement.

 

(e)

If Client asks Patheon to qualify an additional supplier for the API or any
Component, the parties must agree on the scope of work to be performed by
Patheon and the additional fees to be paid by Client. For any API or any
Component, this work may include: (i) laboratory testing to confirm the API or
Component meets existing Specifications; (ii) manufacture of an experimental
batch of Product that will be placed on [**] stability; and (iii) manufacture of
[**] validation batches that will be placed on concurrent stability [**]

 

Month DD, 20YY

Manufacturing Services Agreement between Patheon and Akebia

Confidential

Page 8 of 33



--------------------------------------------------------------------------------

 

 

(f)

Patheon will promptly advise Client in accordance with the Quality Agreement if
it encounters API or Client-supplied Component problems, including delays or
delivery of non-conforming API or Client-supplied Components from a Client
designated additional supplier. The parties will cooperate to reduce or
eliminate any such supply problems from these additional suppliers. If supply
problems persist, [**]. Client will qualify or certify (as appropriate) all
Client designated additional suppliers on an annual basis at its expense and
will provide Patheon with copies of the relevant annual reports. If Patheon
agrees to certify or qualify a Client designated additional supplier on behalf
of Client, it will do so for an additional fee payable by Client.

3.4

Packaging and Artwork.

Unless otherwise agreed, Patheon will supply Product in bulk packaging.  Client
will be responsible for the cost of artwork development and approval of all
artwork for the packaging of the Product.  Client will be responsible for
changes to labels, product inserts, and other packaging for the Product,
including obtaining all required approvals. Client will be responsible for the
cost of labelling obsolescence as contemplated in Section 5.2.  Patheon's name
will not appear on the label or anywhere else on the Product unless: (a)
required by any Laws; or (b) Patheon consents in writing to the use of its name.
For secondary packaging, at least [**] prior to the Release Date of Product for
which new or modified artwork is required, Client will provide at no cost to
Patheon and in accordance with the applicable Specifications, final camera-ready
artwork for all packaging Components to be used in the manufacture of the
Product.  If applicable, Client will be responsible for the costs associated
with complying with any and all regulatory requirements for the labelling and
tracking of the manufactured Product, including product serialisation, product
data transfer and anti-counterfeiting requirements in the Territory.

4.

Price and Price Adjustments

4.1

[**] Pricing.

The Price for the Product will be listed in Appendix 1 of this Agreement and may
be adjusted under this Section 4.

4.2

[**] Price Adjustments.

Patheon may adjust the Price [**] as follows:

 

(a)

Inflation. Patheon may adjust the Price for inflation in accordance with
Appendix 3.

 

(b)

Currency Fluctuations.  If the parties agree in Appendix 1 of this Agreement to
invoice in a currency other than the Local Currency for the Manufacturing Site,
Patheon will adjust the Price to reflect currency fluctuations.  The adjustment
will be calculated in accordance with Appendix 3 after all other [**] Price
adjustments under this Section 4.2 have been made.  

 

Month DD, 20YY

Manufacturing Services Agreement between Patheon and Akebia

Confidential

Page 9 of 33



--------------------------------------------------------------------------------

 

 

(c)

Pricing [**].  Client acknowledges that, except as otherwise limited in Appendix
1: Description of Manufacturing Service and Price, the Price [**] is agreed
based upon [**]. Patheon may adjust the Price if [**].

 

(d)

[**] Pricing. The Pricing may be divided into [**]. If applicable, and unless
otherwise agreed between the parties, Client will be invoiced during the Year
[**]. Within [**] after [**], Patheon will send Client a [**]. If the [**]
within [**] after [**] within [**] after termination. The parties will work
together in good faith to resolve any disagreement over [**].

For all Price adjustments under this Section 4.2, Patheon will deliver to Client
on [**] (unless otherwise agreed in writing) a letter stating the adjusted
Pricing to be effective for Product to be delivered on or after [**] including
any Firm Orders accepted by Patheon before that date. The parties may agree to
defer any such Price adjustment for [**] adjustment.  

4.3

Price Adjustments at any Time.

The Prices may be adjusted by Patheon at any time upon written notice to Client
as follows:

 

(a)

Extraordinary Increases in Component Costs.  If the cost of a Component
increases cumulatively by at least [**]% since [**] adjustment as a result of
[**], and Patheon has [**] then Patheon will be entitled to request an
adjustment of the Price proportionately, and as otherwise agreed in the Appendix
1 of this Agreement. Patheon must provide Client with details of the specific
cost drivers causing the invocation of this clause, as well as [**] as per the
above.  The revised Price will become effective with the first use of the higher
cost Component in the manufacture of the Product. For a Price adjustment under
this Section 4.3(a), Patheon will deliver to Client a revised Appendix 1.  In
such an instance, Client will have the right to audit Patheon records (using an
independent auditor in the event of third-party confidentiality obligations) in
accordance with Section 7.4 to verify such cost drivers [**].

 

(b)

Changes. The scope of the Manufacturing Services is set by the agreed Processing
Instructions, the Regulatory Approvals, the Quality Agreement and any
assumptions, inclusions, exclusions and other parameters set out in this
Agreement. Changes to the scope of the Manufacturing Services and related
changes to the Price must be agreed in writing by the parties (using a “Change
of Scope” agreement, or similar, setting out the agreed activities and costs of
implementation) and are subject to the change control provisions of the Quality
Agreement. [**].

5.

Purchasing Product

5.1

Orders and Forecasts.

 

(a)

Long Term Forecast.  On or before [**] of each Year, Client will give Patheon a
[**] written forecast of Client’s volume requirements for the Product for each
of the next [**] (“Long Term Forecast”). If Patheon foresees any capacity
constraint affecting any portion of the Long Term

 

Month DD, 20YY

Manufacturing Services Agreement between Patheon and Akebia

Confidential

Page 10 of 33



--------------------------------------------------------------------------------

 

 

Forecast, it will notify Client and the parties will agree on a revised Long
Term Forecast within Patheon’s expected capacity.

 

(b)

Rolling Forecast.  Unless otherwise agreed between the parties, upon Execution
of this Agreement, Client will give Patheon a written forecast of the volume of
Product that Client expects to order in each of the next [**] (the “Rolling
Forecast”). The [**] of the Rolling Forecast [**]. Client will provide an
updated Rolling Forecast [**] prior to the [**] calendar quarter. Each updated
Rolling Forecast supersedes all previous Rolling Forecasts.

 

(c)

Orders.  Any purchase order for Product should be provided by Client [**] prior
to the end of each [**], for any Product required in the subsequent [**]. For
clarity, purchase orders for the [**] would have already been received by
Patheon.  Each purchase order will specify the purchase order number, quantities
by Product type consistent with the batch size outlined in this Agreement, and
requested Release Dates for the Product (which must occur at least [**] the date
of such purchase order).

 

(d)

Acceptance of Purchase Orders. Provided that a purchase order is consistent with
the Rolling Forecast, Patheon will accept the purchase order by sending an
acknowledgement to Client, including the confirmed Release Dates. Subject to
Section 5.1(c). herein, if Patheon fails to acknowledge receipt of a purchase
order within [**], the purchase order will be considered accepted by Patheon. An
accepted purchase order will be binding on the parties (a “Firm Order”), except
that either party may request to change the Release Date of the Product beyond
[**] after [**]. The parties will negotiate in good faith and agree on any
requested alternative Release Date. Neither party may unreasonably reject an
alternative Release Date requested under this Section 5.1(d), but, if the
parties cannot agree, the original Release Date confirmed by Patheon will apply.

 

(e)

Cancellation or Postponement.  Patheon will determine the manufacturing schedule
of all Product covered by Firm Orders. If Client cancels or reduces a Firm
Order, or wishes to postpone the applicable Release Date (subject to Section
5.1(d)), Patheon shall [**] Release Date.  [**] for the Firm Order.

5.2

Obsolete Stock.

 

(a)

Client understands and acknowledges that Patheon will rely on purchase orders,
Firm Orders, the Long Term Forecast and the Rolling Forecast in ordering the
Components (other than Client-Supplied Components) required to meet anticipated
Firm Orders. Patheon may purchase the Components in sufficient volumes, and
reasonably in advance of the expected use of the Component (taking into account
lead times), to meet the production requirements for Products covered by
anticipated Firm Orders, or to meet the production requirements of any longer
period agreed to by the parties.  

 

(b)

Client will reimburse Patheon for the cost of Components ordered by Patheon in
relation to Firm Orders or under Section 5.2 if the Components have expired or
are rendered obsolete

 

Month DD, 20YY

Manufacturing Services Agreement between Patheon and Akebia

Confidential

Page 11 of 33



--------------------------------------------------------------------------------

 

 

due to [**] during the period (collectively, “Obsolete Stock”). This
reimbursement will include Patheon’s [**].

 

(c)

Non-expired Components not used in the Manufacturing Services within [**] after
the forecasted month for which the purchases have been made will be [**] with
supporting documentation [**].  If any non-expired Components [**] in Products
subsequently manufactured for Client or in third party products manufactured by
Patheon, [**] for any costs of [**].

5.3

Storage.

Patheon agrees to store Product, Components, and all other Materials under this
Agreement in accordance with cGMP, the Quality Agreement, and the Specifications
for the Product and each of the respective Components.

If: (a) Client fails to take possession or arrange for the destruction of
Components ordered by Patheon in relation to Firm Orders or under Section 5.2
(a) that are not used in the Manufacturing Services within [**] after the
forecasted month for which the purchases have been made or if the Components
have expired or are rendered obsolete due to [**] during the period within [**]
of receipt of written notice from Patheon identifying the Obsolete Stock; (b)
any equipment (other than existing Patheon equipment) is stored at the
Manufacturing Site at any time prior to its use in the Manufacturing Services;
or (c) Product is not collected by Client within [**] of the Release Date as
notified by Patheon, and no other arrangements have been agreed in writing by
both parties, Client will pay Patheon [**], per month after that for storing the
Obsolete Stock, equipment or Product. Storage fees for Obsolete Stock or Product
which contain controlled substances or require refrigeration will be charged at
[**] per month.  Storage fees for partial pallets are subject to a [**] minimum
charge per month.  

Patheon may ship Product held by it longer than [**] to Client [**] on [**]
written notice to Client. If Patheon is unable to store any material due to
capacity constraints, Patheon may use an Affiliate or qualified third party to
store (outside the Manufacturing Site) any Client-owned property under this
Agreement if permitted under the Quality Agreement. After the limited storage
periods stated above, [**].

5.4

Invoices and Payment.

For shipments of Product, Patheon will issue invoices to Client on or after the
Release Date of the Product. Otherwise, Patheon will issue invoices for
Manufacturing Services on completion or as otherwise agreed in writing under
this Agreement. Patheon will also submit to Client, with each shipment of
Product, a duplicate copy of the invoice covering the shipment.  Invoices will
be sent by email to the email address given by Client to Patheon in writing.
Each invoice will, to the extent applicable, identify Client’s Manufacturing
Services, purchase order number, Product numbers, names and quantities, unit
price, freight charges, and the total amount to be paid by Client.  Client will
pay all invoices within [**] of the date of the invoice.  If any portion of an
invoice is disputed, the parties will use good faith efforts to reconcile the
disputed amount as soon as practicable. In the instance where an invoice is
disputed, Client shall clearly indicate any portion of the invoice which is not
in dispute, whereas Patheon can reissue an invoice solely for the undisputed
portion, which Client shall pay per the terms.  The disputed portion can be
re-invoiced

 

Month DD, 20YY

Manufacturing Services Agreement between Patheon and Akebia

Confidential

Page 12 of 33



--------------------------------------------------------------------------------

 

and reconciled in accordance with this Section 5.4. Interest on undisputed past
due accounts will accrue at [**].  Patheon may, on giving [**] notice to Client,
[**].

5.5

Delivery and Shipping.

Delivery of Product and any other materials will be made [**] from Patheon’s
Manufacturing Site on or after the Release Date. Subject to Section 8.3, [**].
If Client fails to collect Product within [**] after the Release Date, and no
other storage arrangements have been made and agreed between the parties [**].
Patheon may, in accordance with Client’s instructions and as agent for Client,
at Client’s risk, arrange for shipping (to Client or any third party nominated
by Client) to be paid by Client. Client will arrange for insurance and will
select the freight carrier used by Patheon to ship Product and may monitor
Patheon’s shipping and freight activity under this Agreement.

6.

Product Claims and Recalls

6.1

Product Claims.

 

(a)

Rejection. Client may reject any manufactured Product that it reasonably
considers (by reference to the results of the agreed Specifications) to be
deficient based on documentation provided by Patheon or inspection by Client or
its designee or testing of delivered Product.

 

(b)

Product Claims.

 

i.

Client may claim a remedy (a “Product Claim”) for any portion of any batch of
Product for which Patheon did not perform the Manufacturing Services in
accordance with the agreed Processing Instructions, cGMPs, the Quality
Agreement, the Specifications, this Agreement, or Applicable Laws (“Deficient
Product”). Any Product Claim concerning Deficient Product shall be communicated
by Client to Patheon in writing as soon as possible, but in no event later than
[**] from its discovery by Client or its designees. For clarification, after the
end of the above-mentioned [**] period to issue a Product Claim, neither Client
nor its designees shall be entitled to claim that the Product delivered by
Patheon constituted Deficient Product. Client shall not be entitled to claim
that the Product delivered by Patheon is Deficient Product if Client, or as
appropriate, its designees, fail to perform the tests, analysis, inspections
and/or reviews of the Product appropriately, reasonably, and in a timely manner
consistent with industry standard, and/or complete its related documentation
required under Applicable Laws, the Quality Agreement, and/or cGMP.

 

ii.

Patheon shall be liable to Client for Product Claims as specified in Section
6.1(b)(i), but Patheon will have no obligation for any Product Claims to the
extent the Deficient Product was caused by: [**]. If after a complete and
thorough investigation by the parties as set out in the Quality Agreement and
this Section 6.1(b)(ii), it is reasonable to conclude that Patheon manufactured
Product in accordance with the agreed Processing Instructions,

 

Month DD, 20YY

Manufacturing Services Agreement between Patheon and Akebia

Confidential

Page 13 of 33



--------------------------------------------------------------------------------

 

 

cGMP, Applicable Law and the Quality Agreement, but a batch or portion of batch
of Product is not released by Client, Client will [**].  

 

(c)

Determination of Deficiency.  Upon receipt of a Product Claim, Patheon will have
[**] to advise Client by notice in writing whether it disagrees with the
contents of the Product Claim.  If the parties fail to reasonably agree within
[**] after Patheon's notice to Client as to whether any Product identified in
the Product Claim is Deficient Product, the parties will investigate the matter
in accordance with the Quality Agreement. If, after joint and/or independent
testing or investigation has been performed, and the parties still cannot agree
on the root cause of the Deficient Product, the provisions of Section 13.17 will
apply.

 

(d)

Shortages and Price Disputes.  Claims for shortages in the amount of Product
shipped by Patheon or a Price dispute will be dealt with by reasonable agreement
of the parties. Any claim for a shortage or a Price dispute will be considered
waived by Client if it has not been presented within [**] of [**].

6.2

Product Recalls and Returns.

 

(a)

Records and Notice.  The parties will each maintain records necessary to permit
a Recall of any Product delivered to Client or customers of Client.  Each party
will promptly notify the other of any information which might affect the
marketability, safety or effectiveness of the Product or which might result in
the Recall or seizure of the Product in accordance with the Quality Agreement.
Upon receiving this notice or upon this discovery, each party will stop making
any further shipments of any Product in its possession or control until a
decision has been made whether a Recall or some other corrective action is
necessary.  The decision to initiate a Recall or to take some other corrective
action, if any, will be made and implemented by Client, with appropriate
cooperation from Patheon.  "Recall" will mean any action by Client to recover
title to or possession of quantities of the Product sold or shipped, and/or
refrain from selling or shipping to third parties (including, without
limitation, the voluntary withdrawal of Product from the market.

 

(b)

Recalls.  If: (i) any Regulatory Authority issues a directive, order, or,
following the issuance of a safety warning or alert about a Product, a written
request that any Product be Recalled; (ii) a court of competent jurisdiction
orders a Recall; or (iii) Client determines that any Product should be Recalled
or that a "Dear Doctor" letter is required relating the restrictions on the use
of any Product, then Patheon will co-operate as reasonably required by Client,
in compliance with all Applicable Laws.

 

(c)

Recalled Product.  To the extent that a Recall results from or arises from
Deficient Product, [**] of the Recall and will [**] to replace the Deficient
Product with replacement Products as per Section 10.  In all other
circumstances, Recalls, returns, or other corrective actions will be made at
[**].

 

(d)

Disposition of Deficient Product.  Client will not dispose of any damaged,
returned, or Deficient Product prior to asserting a Product Claim against
Patheon for such Deficient Product, without

 

Month DD, 20YY

Manufacturing Services Agreement between Patheon and Akebia

Confidential

Page 14 of 33



--------------------------------------------------------------------------------

 

 

Patheon’s prior written authorization to do so.  Patheon may instruct Client to
return the Products to Patheon.  In such an instance, Patheon will bear the cost
of return and disposition of any Deficient Products.  In all other
circumstances, Client will bear the cost of return and disposition, including
all applicable fees for Manufacturing Services.

7.

Co-operation and Regulatory Affairs

7.1

Governance.

Each party will without delay upon execution of this Agreement appoint one of
its employees to be a relationship manager responsible for liaison between the
parties.  The relationship managers will meet on a frequency agreed between the
parties to review the current status of the business relationship, including
review of key performance indicators such as API delivery, on-time delivery,
right first time, and attainment of the Minimum Market Requirement, and manage
any issues that arise.

7.2

Governmental Agencies.

Subject to any restrictions in the Quality Agreement, Patheon will permit Client
to be present and, if requested by the Regulatory Authority, participate in any
visit to or inspection by any Regulatory Authority (if and to the extent it
relates in any way to any Product, or the Manufacturing Process). Patheon will
give as much advance notice as possible to Client of any such visit or
inspection. Unless prohibited by Applicable Law or regulation, Patheon will
provide Client with a copy of any report or other written communication received
from such Regulatory Authority in connection with such visit or inspection, and
any written communication received from any Regulatory Authority relating to the
Product, the Manufacturing Site (if it relates to or affects the manufacture of
Product) or the manufacturing process, and, unless prohibited by Applicable Law,
will consult with Client before responding to each such communication. Patheon
will comply with all reasonable requests and comments by Client with respect to
all contacts and communications with any Regulatory Authority relating to the
Services. Each party may communicate with any Regulatory Authority responsible
for granting Regulatory Approval for the Product and any other relevant
Authority regarding the Product if the communication is necessary to comply with
the terms of this Agreement or the requirements of the Authority or Applicable
Laws. Otherwise, the parties will consult each other in relation to regulatory
communications relating to the Product in accordance with the Quality Agreement.

7.3

Records.

Patheon will keep records of the manufacture, testing, and shipping of the
Product, and retain samples of the Product as are necessary to comply with
manufacturing regulatory requirements applicable to Patheon, Applicable Laws,
cGMP, this Agreement, and the Quality Agreement. Copies of the records and
samples will be retained as, and for the period specified in, the Quality
Agreement.

 

Month DD, 20YY

Manufacturing Services Agreement between Patheon and Akebia

Confidential

Page 15 of 33



--------------------------------------------------------------------------------

 

7.4

cGMP and Quality Audits.

Subject to the limits agreed in the Quality Agreement, Patheon will give Client,
and any third party authorized by Client to audit on behalf of/or along with the
Client, which may include a market authorization holder, reasonable access at
agreed times to the areas of the Manufacturing Site in which the Product is
manufactured, stored, handled, or shipped to permit Client to verify that the
Manufacturing Services are being performed in accordance with the
Specifications, cGMPs, this Agreement, the Quality Agreement, and Applicable
Laws. If Client wishes to audit Patheon beyond the limitations set forth in this
Agreement or the Quality Agreement, except where the audit is required due to
Patheon’s material breach of this Agreement, the Quality Agreement, cGMPs,
Applicable Laws, or manufacture of Product that does not conform to the
Specifications, Client will pay to Patheon a fee of [**] for each additional
audit day and [**] per audit day for each additional auditor above the duration
or number provided in the Quality Agreement. Under no circumstances will: (a)
Client have a right of access to Patheon’s financial records under this Section
7.4; or (b) any [**] be permitted access to the Manufacturing Site.

7.5

Regulatory Filings.

 

(a)

Regulatory Authority Documentation.  Client will provide copies of all relevant
documents relating to Regulatory Authority approval for the commercial
manufacture, distribution and sale of the Product (“Regulatory Approval”) to
Patheon on request and as required under the Quality Agreement. Patheon will
review and verify the accuracy of these documents in accordance with the Quality
Agreement.

 

(b)

Deficiencies.  If, [**], Patheon determines that any regulatory information
given by Client is inaccurate or deficient in any manner whatsoever (the
"Regulatory Deficiencies") with respect to the Manufacturing Services to be
performed by Patheon, Patheon will notify Client in writing of the Regulatory
Deficiencies.  The parties will work together to have the Regulatory
Deficiencies resolved prior to the date of filing of the relevant application
for Regulatory Approval, and in any event before any pre-approval inspection or
before the Product is placed on the market if a pre-approval inspection is not
performed. In the case of a Regulatory Deficiency communicated after market
approval, the parties shall together agree on a resolution to correct such a
Regulatory Deficiency,

 

(c)

Inspection by Regulatory Authorities & Deficient Documentation.  If Client does
not give Patheon the documents requested under this Section 7.5 or the Quality
Agreement within the time specified, and if Patheon reasonably believes that
Patheon’s standing with a Regulatory Authority may be jeopardized as a result,
Patheon may, in its sole discretion, delay or postpone any inspection by the
Regulatory Authority until Patheon has reviewed the requested documents and is
satisfied with their contents.

 

(d)

Pharmacovigilance.  Client will be responsible, at its expense, for all
pharmacovigilance obligations for the Product in accordance with Applicable Laws
and the monitoring and management of post-marketing complaints and queries at
its cost (including, without limitation, the cost of assistance required of
Patheon under the Quality Agreement).  Unless required by Applicable Law, Client
will not be obliged to provide Patheon any information or data which it

 

Month DD, 20YY

Manufacturing Services Agreement between Patheon and Akebia

Confidential

Page 16 of 33



--------------------------------------------------------------------------------

 

 

compiles in carrying out pharmacovigilance obligations or activities. Patheon,
at Client’s expense, agrees to work in good faith to share information and
collaborate in Client investigations related to pharmacovigilance obligations.

 

(e)

Regulatory Filings.  Except as otherwise agreed in the Quality Agreement,
Patheon will not assume any responsibility for: (a) the submission or cost of
any application for Regulatory Approval or related documentation (or the success
of those applications), except with respect to Patheon’s obligation to provide
accurate data and reports to Client; (b) any activity that is required by
Applicable Laws for Regulatory Approval (including pharmacovigilance and
complaints handling, and preparation and submission of any regular quality or
other update) except with respect to Patheon’s obligation to provide accurate
data and reports to Client; or (c) any dealings with the relevant Regulatory
Authority on behalf of Client for Regulatory Approval, unless otherwise agreed
between the parties. If a Regulatory Authority, or other governmental body,
requires Patheon to incur fees, costs or activities in relation to the Products
which Patheon considers unexpected and extraordinary, then Patheon will notify
Client in writing and the parties will discuss in good faith appropriate
mutually acceptable actions, including [**].

7.6

Release.

The parties agree that the release of the Products for sale or distribution
under the applicable marketing approval for the Product will not by itself
indicate compliance by Patheon with its obligations relating to the
Manufacturing Services. Nothing in this Agreement will remove or limit the
authority of the relevant quality functions of the respective parties (as
specified by the Quality Agreement) to determine whether the Product will be
released for sale or distribution.

8.

Term and Termination

8.1

Term.

This Agreement will become effective as of the Effective Date and will continue
until June 30, 2023 of the Agreement (the “Term"), unless terminated earlier by
one of, or both of the parties in accordance with this Section 8.  This
Agreement will automatically renew after the Term for successive terms of one
(1) Year, unless either party gives written notice to the other party of its
intention to terminate this Agreement at least eighteen (18) months prior to the
end of the then current term.

8.2

Termination for Cause.

 

(a)

Either party may terminate this Agreement upon written notice where the other
party has failed to remedy a material breach of this Agreement within [**] (the
"Remediation Period") following receipt of a written notice of the breach from
the aggrieved party that expressly states that it is a notice under this Section
8.2(a) (a "Breach Notice").   

 

Month DD, 20YY

Manufacturing Services Agreement between Patheon and Akebia

Confidential

Page 17 of 33



--------------------------------------------------------------------------------

 

 

(b)

Client may terminate this Agreement upon 30 days' prior written notice if any
Authority takes any action, or raises any objection, that permanently prevents
Client from selling the Product in the Territory.

 

(c)

Client may terminate this Agreement upon six months' prior written notice if it
intends to no longer order Manufacturing Services for a Product due to the
Client’s decision to discontinue marketing the Product.

 

(d)

Patheon may terminate this Agreement if payment in full of overdue, undisputed
invoices is not received within sixty (60) days following written notice from
Patheon.

8.3

Obligations on Termination.

 

(a)

If this Agreement expires or is terminated in whole or in part for any reason,
then:

 

(b)

Client will take delivery of and pay for all undelivered Products that are
manufactured or packaged in accordance with this Agreement under a Firm Order,
at the Price in effect at the time the Firm Order was released;

 

(c)

Client will purchase all Inventory that was purchased (or will be purchased
under existing unfulfilled orders for Components), maintained or produced by
Patheon in contemplation of filling Firm Orders or in accordance with Section
5.2, at Patheon's cost (including all costs incurred by Patheon for the
purchase, handling, and processing of the Inventory);

 

(d)

Unless otherwise agreed by the parties in writing, Client, at its own expense,
will remove from the Manufacturing Site, within [**] following the termination
or expiration of this Agreement, all unused API and Client-Supplied Components,
all applicable Inventory (whether current or obsolete), supplies, undelivered
Product, equipment or other moveable property owned by Client related to the
Agreement and located at the Manufacturing Site or that is otherwise under
Patheon’s care and control (“Client Property”).  If Client fails to remove
Client Property within the [**] period, Client will pay Patheon [**], per month,
[**] minimum after that for storing Client Property [**]. Patheon may ship
Client Property to Client or to an external warehouse [**]. If Client fails to
remove Client Property within [**] following the termination or expiration of
this Agreement, Client will [**] the stored Client Property and it will be [**].
If Client asks Patheon to destroy any Client Property, Client will be
responsible for the cost of destruction; and

 

(e)

With exception to any termination for a material breach under this Agreement by
Patheon, any termination or expiration of this Agreement will not affect any
prior outstanding obligations or payments due nor will it prejudice any other
remedies that the parties may have under this Agreement or any related Capital
Equipment Agreement. Termination or expiration of this Agreement for any reason
will not affect the obligations and responsibilities of the parties under
Sections 5.1(e), 5.4, 5.5,8.3, 10, 11, 12, 13.15, 13.16 and 13.17, all of which
survive any termination or expiration, as well as any other provisions that are
by implication or otherwise intended to survive any termination or expiration.
If Patheon agrees to provide stability services

 

Month DD, 20YY

Manufacturing Services Agreement between Patheon and Akebia

Confidential

Page 18 of 33



--------------------------------------------------------------------------------

 

 

following the termination or expiration of this Agreement, the relevant
provisions of this Agreement will survive for the agreed duration of those
stability services.

 

(f)

No later than [**] following completion or permanent cessation of the
Manufacturing Services at the applicable Manufacturing Site, Client will: (a)
ensure that any regulatory filings relating to the Product are withdrawn or
amended to remove all references to the Manufacturing Site and, as applicable,
Patheon or its Affiliates and their facilities (except in an historic context);
and (b) provide to Patheon written confirmation of its compliance with this
Section. If this time is not sufficient to meet the requirements of certain
Regulatory Authorities, despite Client’s best efforts, then Patheon may agree to
extend the period based on the written reassurances of Client.

8.4

Technology Transfer.

Following expiration or termination of this Agreement for any reason, or at
Client’s request, within [**] before the end of the Term of this Agreement,
Patheon will provide assistance to transfer part or all of Client’s
manufacturing process, know-how and analytical testing methodology for the
Product to Client, or a third party designated by Client (“Technology Transfer”)
to assist Client to manufacture the Product.  Patheon will also disclose to
Client any Patheon Intellectual Property that is reasonably required to
manufacture the Product.  Patheon will, upon request of Client, prepare a
written proposal to perform the Technology Transfer.  Reasonable fees for the
Technology Transfer performed by Patheon will be agreed upon by the parties and
promptly paid by the Client.  

9.

Representations, Warranties and Covenants

9.1

Authority.

Each party covenants, represents, and warrants that it has the full right and
authority to enter into this Agreement and that it is not aware of any
impediment that would inhibit its ability to perform its obligations under this
Agreement.

9.2

Client Warranties.

Client covenants, represents, and warrants that:

 

i.

the Processing Instructions and Specifications for the Product conform to all
applicable cGMPs and Applicable Laws;

 

ii.

the Product, if labelled and manufactured in accordance with the Processing
Instructions and in compliance with applicable cGMPs, the Quality Agreement and
Applicable Laws, may be lawfully sold and distributed in every jurisdiction in
which Client markets or intends to market the Product; and

 

Month DD, 20YY

Manufacturing Services Agreement between Patheon and Akebia

Confidential

Page 19 of 33



--------------------------------------------------------------------------------

 

 

iii.

on receipt by Patheon, the API will be adequately contained, packaged, and
labelled in accordance with Applicable Laws.

9.3

Patheon Warranties.

Patheon covenants, represents, and warrants that:

 

(a)

Patheon is a corporation duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization.

 

(b)

The execution and delivery of this Agreement by Patheon has been authorized by
all requisite corporate or company action.  This Agreement is and will remain a
valid and binding obligation of Patheon, enforceable in accordance with its
terms, subject to Applicable Laws.

 

(c)

it will perform the Manufacturing Services in accordance with the Processing
Instructions, cGMPs, the Quality Agreement, this Agreement, and Applicable Laws;

 

(d)

any Patheon Intellectual Property used by Patheon to perform the Manufacturing
Services (i) is Patheon’s or its Affiliate's unencumbered property, (ii) may be
lawfully used by Patheon, and (iii) does not infringe and will not infringe any
Third Party Rights;

 

(e)

Patheon has engaged, will engage and will cause its Affiliates involved in
rendering Services to engage, employees and permitted subcontractors including
consultants with the proper skill, training and experience to provide
Manufacturing Services detailed in this Agreement.  The foregoing is provided
that the involvement of Affiliates of Patheon in providing the Manufacturing
Services hereunder shall require Client’s prior approval. Before providing
Manufacturing Services hereunder, all Patheon personnel must be subject to
binding commitments with Patheon under which they have confidentiality
obligations with regard to Client’s Confidential Information (as defined below)
that are consistent with the terms of this Agreement. Patheon will not in the
performance of its obligations under this Agreement use the services of any
person it knows is debarred or suspended under 21 U.S.C. §335(a) or (b); and

 

(f)

it does not currently have, and it will not hire, as an officer or an employee
any person whom it knows has been convicted of a felony under the laws of the
United States for conduct relating to the regulation of any drug product under
the United States Federal Food, Drug, and Cosmetic Act.

9.4

Permits.

Client will be solely responsible for obtaining or maintaining, on a timely
basis, any regulatory approvals for the Product, Processing Instructions or
Specifications including, without limitation, all marketing and post-marketing
approvals, and any specific approvals referred to in the Quality Agreement that
are not the responsibility of Patheon as described therein. Patheon will
maintain at all relevant times

 

Month DD, 20YY

Manufacturing Services Agreement between Patheon and Akebia

Confidential

Page 20 of 33



--------------------------------------------------------------------------------

 

when performing the Manufacturing Services all required governmental permits,
licenses, approval, and authorities.

9.5

No Warranty.

NEITHER COMPANY MAKES ANY warranty or condition of any kind, either expressed or
implied, by fact or law, other than those expressly set out in this
Agreement.  NEITHER PARTY MAKES ANY warranty or condition of fitness for a
particular purpose nor any warranty or condition of merchantability for the
product.

10.

Liability and Remedies

10.1

Consequential and Other Damages.

Except in the event of breach of the parties’ obligations of confidentiality
under this Agreement, under no circumstances whatsoever will either party be
liable to the other for; (a) any  special, incidental, consequential (including
lost profits, business or goodwill), punitive or indirect damages suffered or
incurred by the other party or its affiliates in connection with this Agreement
or (b) any reliance damages, including but not limited to costs or expenditures
incurred to evaluate the viability of entering into this Agreement or to prepare
for performance under this Agreement; or (c) for any other liability, damage,
costs, penalty, or expense of any kind incurred by the other party of an
indirect or consequential nature, regardless of any notice of the possibility of
these damages.

10.2Limitation of Liability.

 

(a)

Remedies for Deficient Product. If Client makes a Product Claim under Section
6.1 and the parties agree the Product is Deficient Product, or the Product is
determined to be Deficient Product under Section 6.1, either of the following
will occur, at Client’s option:

 

i.

If Patheon is able to manufacture the replacement Product at the Manufacturing
Site according to a schedule agreed to by the parties, Patheon shall replace the
Deficient Product at Patheon’s cost if Deficient Product was previously paid for
by Client, or at Client’s cost if Deficient Product was not previously paid for
by Client. Any replacement of Product under this Section 10.2(i) is contingent
upon the receipt by Patheon from Client of all API and Client-Supplied
Components required for the manufacture of the replacement Product; or

 

ii.

Patheon will refund 100% of the Price (if previously paid by Client) for the
Deficient Product by credit or offset against other amounts due to Patheon under
this Agreement. If insufficient Manufacturing Services remain under this
Agreement to provide such a credit, whether by function of termination or
expiration of the Agreement, such refund shall be paid directly to Client by
Patheon.

 

Month DD, 20YY

Manufacturing Services Agreement between Patheon and Akebia

Confidential

Page 21 of 33



--------------------------------------------------------------------------------

 

Except for the indemnity set out in Section 10.3 and any claim for expenses
related to a Recall under Section 6.2(c), the remedies described in this Section
10.2(a) will be Client’s sole remedy in contract, tort, negligence, equity or
otherwise, for Deficient Product.

The remedy under this Section 10.2(a), if applicable (including in the case of
Recall), will apply only to the extent that the affected Deficient Product is
unsold or refunded by Client to an end customer, and returned, destroyed, or
otherwise disposed of by Client in accordance with this Agreement.

 

(b)

API.  Patheon’s liability to Client for [**] API will be calculated using [**].

Except in circumstances arising from Patheon’s [**], Patheon’s liability to
Client in [**] to the API [**].

 

(c)

[**] Liability. In any Year, in addition to the specific remedies under Section
10.2(a) for Deficient Product, each party’s [**] to the other party under or in
connection with this Agreement [**] (the “[**]”). For avoidance of doubt, the
[**] shall not apply to [**].

For the avoidance of doubt, this Section 10.2(c) shall in no way affect the
amount or calculation of the limitations of liability set forth in [**].

Further, [**]. The remedies under Section 10.2(a), and 10.2(b), if applicable
(including in the case of Recall), will apply only to the extent that the
affected Deficient Product is unsold or refunded by Client, and returned,
destroyed or otherwise disposed of by Client in accordance with this Agreement.

 

(d)

Death, Personal Injury and Fraudulent Misrepresentation.  Nothing contained in
this Agreement will act to exclude or limit either party’s liability for
personal injury or death caused by the negligence of either party or fraudulent
misrepresentation.

10.3

Patheon Indemnity.

Patheon will indemnify, defend and hold harmless Client, its Affiliates, and its
and their respective officers, directors, employees and agents (collectively,
the “Client Indemnitees”) against any and all losses, damages, liabilities or
expenses (including reasonable attorney’s fees and other costs of defense)
(collectively, “Losses”) that any of them may suffer in connection with any and
all suits, investigations, claims, or demands of Third Parties (collectively,
“Third Party Claims”) arising from, relating to or occurring as a result of (a)
any Patheon Indemnitee’s [**] in performing its obligations under this
Agreement; (b) Patheon’s violation of any patent, trade secret or other
proprietary or intellectual property rights of any Third Party in the
performance of the Manufacturing Services; or (c) Patheon’s breach of this
Agreement, the Quality Agreement, cGMP or Applicable Law; except to the extent
that such Third Party Claims are due to any breach by Client of its obligations
under this Agreement or [**] of Client.

 

Month DD, 20YY

Manufacturing Services Agreement between Patheon and Akebia

Confidential

Page 22 of 33



--------------------------------------------------------------------------------

 

10.4

Client Indemnity.

Client agrees to indemnify, defend and hold harmless Patheon, its Affiliates,
and its and their respective officers, directors, employees and agents
(collectively, the “Patheon Indemnitees”) against any Losses that any of them
may suffer in connection with any Third Party Claims arising from, relating to
or occurring as a result of (a) the development, commercialization or use of the
Product (including, but not limited to, product liability claims and claims that
such Product infringes any Third Party Rights and claims for personal damages or
injuries); (b) Client technology transferred to Patheon for the development
and/or Manufacturing of the Product not having been generated in compliance with
Applicable Laws, or violating any patent, trade secret or other proprietary or
intellectual property rights of any Third Party; (c) any Client Indemnitee’s
[**] in performing obligations under this Agreement; or (d) Client’s breach of
this Agreement, the Quality Agreement, cGMP or Applicable Law; except to the
extent that such Third Party Claims are due to any breach by Patheon of its
obligations under this Agreement, any Deficient Product supplied by Patheon, or
[**] of Patheon.

10.5Indemnification Procedures.

Each party must promptly notify the other party after receipt of any Third Party
Claims for which the other party might be liable under Section 10.3 or 10.4
hereof, as applicable. The indemnifying party will have the sole right to
defend, negotiate, and settle such claims.  The indemnified party will be
entitled to participate in the defense of such matter [**]; provided, however,
that the indemnifying party will have final decision-making authority regarding
all aspects of the defense of the claim.  The indemnified party will provide the
indemnifying party with such information and assistance as the indemnifying
party may reasonably request, at the expense of the indemnifying party.  Neither
party will be responsible or bound by any settlement of any claim or suit made
without its prior written consent; provided, however, that the indemnified party
will not unreasonably withhold or delay such consent.

10.6

Validation Batches.

Where Product is manufactured by Patheon (or any of its Affiliates) under a
separate pharmaceutical development or technology transfer agreement (the
“Development Agreement”) and then released by Patheon for commercial sale or
distribution by Client, the performance of the applicable pharmaceutical
development or technology transfer services including the manufacture of the
Product will be governed by the terms of the Development Agreement and will not
be subject to the terms and conditions of this Agreement. The terms of this
Agreement will apply to any Product after release by Patheon.

11.

Confidentiality

11.1

Confidential Information.

“Confidential Information” means any information disclosed by the Disclosing
Party to the Recipient (whether disclosed in oral, written, electronic or visual
form) that is non-public, confidential or proprietary including, without
limitation, information relating to the Disclosing Party’s patent and trademark

 

Month DD, 20YY

Manufacturing Services Agreement between Patheon and Akebia

Confidential

Page 23 of 33



--------------------------------------------------------------------------------

 

applications, process designs, process models, drawings, plans, designs, data,
databases and extracts therefrom, formulae, methods, know-how and other
intellectual property, its clients and its clients’ confidential information,
finances, marketing, products and processes and all price quotations,
manufacturing or professional services proposals, information relating to
composition, proprietary technology, and all other information relating to
manufacturing capabilities and operations.  In addition, all analyses,
compilations, studies, reports or other documents prepared by any party's
Representatives containing Confidential Information will be considered
Confidential Information. Samples or materials provided under this Agreement as
well as any and all information derived from the approved analysis of the
samples or materials will also constitute Confidential Information. A party’s
rights and obligations under this Section 11 will apply to any Confidential
Information that is disclosed by or received by that party’s Representatives.
For the purposes of this Section 11, a party receiving Confidential Information
under this Agreement (including through its Representatives) is a “Recipient”,
and a party disclosing Confidential Information under this Agreement (including
through its Representatives) is the “Disclosing Party”. The existence, parties
to, and terms of this Agreement will be considered Confidential Information.

11.2

Use of Confidential Information.

The Recipient will use the Confidential Information solely for the purpose of
meeting its obligations under this Agreement.  The Recipient will keep the
Confidential Information strictly confidential and will not disclose the
Confidential Information in any manner whatsoever, in whole or in part, other
than to those of its Representatives who (a) have a need to know the
Confidential Information for the purpose of this Agreement; (b) have been
advised of the confidential nature of the Confidential Information and (c) have
obligations of confidentiality and non-use to the Recipient no less restrictive
than those of this Agreement.  Recipient will protect the Confidential
Information disclosed to it by using reasonable precautions to prevent the
unauthorized disclosure, dissemination or use of the Confidential Information,
which precautions will not be less than those exercised by Recipient for its own
confidential or proprietary Confidential Information of a similar nature.

11.3

Exclusions.

The obligations of confidentiality in this Section 11 will not apply to the
extent that Confidential Information:  

 

(a)

is or becomes publicly known through no breach of this Agreement by the
Recipient or its Representatives;

 

(b)

is in the Recipient's possession at the time of disclosure by the Disclosing
Party other than as a result of the Recipient's or Third Party’s breach of any
legal obligation;

 

(c)

is or becomes known to the Recipient on a non-confidential basis through
disclosure by sources, other than the Disclosing Party, having the legal right
to disclose the Confidential Information, if the other source is not known by
the Recipient to be bound by any obligations (contractual, legal, fiduciary, or
otherwise) of confidentiality to the Disclosing Party for the Confidential
Information;

 

Month DD, 20YY

Manufacturing Services Agreement between Patheon and Akebia

Confidential

Page 24 of 33



--------------------------------------------------------------------------------

 

 

(d)

is independently developed by the Recipient without use of or reference to the
Disclosing Party's Confidential Information as evidenced by Recipient’s written
records; or

 

(e)

is expressly authorized for release by the written authorization of the
Disclosing Party.

Any combination of information which comprises part of the Confidential
Information is not exempt from the obligations of confidentiality merely because
individual parts of that Confidential Information are covered by exceptions in
this Section 11.3, unless the combination itself is covered by any of those
exceptions.

11.4

Photographs and Recordings.

Neither party will take any photographs or videos of the other party’s
facilities, equipment or processes, nor use any other audio or visual recording
equipment (such as camera phones) while at the other party’s facilities, without
that party’s express written consent.

11.5

Permitted Disclosure.

Notwithstanding any other provision of this Agreement, the Recipient may
disclose Confidential Information of the Disclosing Party to the extent
required, as advised by counsel, in response to a valid order of a court or
other governmental body or as required by law, regulation or stock exchange
rule. In such an instance, the Recipient will advise the Disclosing Party in
advance of the disclosure and limit the required disclosure to the extent
practicable and permissible by the order, law, regulation or stock exchange rule
and any other applicable law, will reasonably cooperate with the Disclosing
Party, if required, in seeking an appropriate protective order or other remedy,
and will otherwise continue to perform its obligations of confidentiality set
out in this Agreement.  If any public disclosure is required by law, the parties
will consult concerning the form of announcement prior to the public disclosure
being made.

11.6

Return or Destruction of Confidential Information.

Upon the written request of the Disclosing Party, the Recipient will promptly
return the Confidential Information to the Disclosing Party or, if the
Disclosing Party directs, destroy all Confidential Information disclosed in or
reduced to tangible form including any copies, summaries, compilations, analyses
or other notes derived from the Confidential Information except for one copy
which may be maintained by the Recipient for its records.  The retained copy
will remain subject to all confidentiality provisions contained in this
Agreement. Client will not unreasonably require the return of Confidential
Information that is necessary or useful to perform the Manufacturing Services.

11.7

Injunctive Relief.

The parties acknowledge that monetary damages may not be sufficient to remedy a
breach by either party of this Section 11 and agree that the non-breaching party
may be entitled to seek specific performance, injunctive or other equitable
relief to prevent breaches of this Section 11 and to specifically enforce this
Section 11 in addition to any other remedies available at law or in equity.
These remedies will not be the

 

Month DD, 20YY

Manufacturing Services Agreement between Patheon and Akebia

Confidential

Page 25 of 33



--------------------------------------------------------------------------------

 

exclusive remedies for breach of this Section 11 but will be in addition to any
and all other remedies available at law or in equity.

12.

Intellectual Property

12.1

Proprietary Rights.

 

(a)

For the term of this Agreement, Client grants to Patheon a non-exclusive,
paid-up, royalty-free, non-transferable license of Client’s Intellectual
Property that is necessary in order to perform the Manufacturing Services,
solely for the performance of such Manufacturing Services.

 

(b)

All Client Intellectual Property will be the exclusive property of Client. All
rights to and interests in Client Intellectual Property will remain solely in
Client and, other than as set forth herein, no right or interest therein is
transferred or granted to Patheon under this Agreement. Patheon acknowledges and
agrees that it does not acquire a license or any other right to Client
Intellectual Property except for the limited purpose of carrying out its duties
and obligations under this Agreement and that such license will expire upon the
expiration or termination of this Agreement.

 

(c)

All Patheon Intellectual Property will be the exclusive property of Patheon.
Unless Patheon identifies in advance any specific Patheon Intellectual Property
that will be subject to a separate licensing agreement between the parties,
Patheon grants to Client a non-exclusive, perpetual, paid-up, royalty-free,
transferable license of the Patheon Intellectual Property used by Patheon in the
Manufacturing Services for use in relation to manufacturing that Product only.

 

(d)

Each party will be responsible for the costs of filing, prosecution, and
maintenance of patents and patent applications on its own Inventions.
Notwithstanding the foregoing, Patheon agrees to provide reasonable assistance
upon request by Client in any filing, prosecution or maintenance of any patents
and patent applications generated as a result of an Invention under this
Agreement.

12.2

No Transfer of Intellectual Property.

Neither party has, nor will it acquire, any interest in any of the other party’s
Intellectual Property unless otherwise expressly agreed to in writing, or as set
forth in this Agreement.  Neither party will use any Intellectual Property of
the other party, except as specifically authorized by the other party or as
required for the performance of its obligations under this Agreement.

 

Month DD, 20YY

Manufacturing Services Agreement between Patheon and Akebia

Confidential

Page 26 of 33



--------------------------------------------------------------------------------

 

13.

Miscellaneous

13.1

Insurance.

Each party will maintain commercial general liability insurance, including
blanket contractual liability insurance covering the obligations of that party
under this Agreement through the term of this Agreement and for a period of
three years after that.  This insurance will have policy limits of not less
than: (a) [**] for each occurrence for personal injury or property damage
liability; and (b) [**] in the aggregate per annum for product and completed
operations liability.  If requested, each party will give the other a
certificate of insurance evidencing the above and showing the name of the
issuing company, the policy number, the effective date, the expiration date, and
the limits of liability.  The insurance certificate will further provide for a
minimum of [**] written notice to the insured of a cancellation of, or material
change in, the insurance.  If a party is unable to maintain the insurance
policies required under this Agreement through no fault of its own, then the
party will without delay notify the other party in writing and the parties will
in good faith negotiate appropriate amendments to the insurance provision of
this Agreement in order to provide adequate assurances.

13.2

Independent Contractors.

The parties are independent contractors and this Agreement does not create
between the parties any other relationship such as, by way of example only, that
of employer and employee, principal and agent, joint-venturers, co-partners, or
any similar relationship, the existence of which is expressly denied by the
parties.

13.3

No Waiver.

Neither party's failure to require the other party to comply with any provision
of this Agreement or will be considered a waiver of the provision or any other
provision of this Agreement.

13.4

Assignment.

 

(a)

Patheon may not assign this Agreement or any of its associated rights or
obligations without the written consent of Client, this consent not to be
unreasonably withheld.

 

(b)

Subject to Section 8.2(e), Client may assign this Agreement or any of its
associated rights or obligations without approval from Patheon.  Notwithstanding
the foregoing, Client will give Patheon prior written notice of any assignment,
and any assignee will covenant in writing with Patheon to be bound by the terms
of this Agreement, and Client will remain liable under this Agreement.  

 

(c)

[**]. Any assignee under this Section 13.4 must execute an agreement with the
non-assigning party whereby it agrees to be bound by the obligations of this
Agreement owed to that party.

 

Month DD, 20YY

Manufacturing Services Agreement between Patheon and Akebia

Confidential

Page 27 of 33



--------------------------------------------------------------------------------

 

13.5

Exclusivity and Patent Challenges.

The parties acknowledge that Client or its Affiliates shall supply secret and
substantial know-how to Patheon for the purposes of this Agreement. In order to
protect that know-how, and without prejudice to Patheon's obligations under this
Agreement, Patheon agrees that [**] and provided that the Agreement has not
expired or terminated:

 

(a)

Patheon shall [**]; and

 

(b)

Patheon shall [**].

Within [**] following the Effective Date of this Agreement, the parties will
negotiate in good faith [**] related to the Product under this Agreement [**].
If the parties agree to [**] of the Effective Date of this Agreement [**].  

If the parties [**] following the Effective Date, then [**].

In addition, neither [**]. Patheon further agrees that, during the Term, neither
Patheon nor any of its Affiliates shall

 

i.

commence or participate in any action or proceeding (including, without
limitation, any court action, inter parte review, post-grant review, patent
opposition or re-examination proceeding), or otherwise assert in writing any
claim, challenging or denying the validity of any of the Client patents, or any
claim thereof (each, a "Patent Challenge"),

 

ii.

actively assist any other person or entity in bringing, prosecuting or
maintaining any Patent Challenge; or

 

iii.

in any country where Client holds Client patent rights, seek marketing
authorization, or actively assist any other person or entity to seek marketing
authorization of a generic version of vadadustat thereof, including, without
limitation, the filing of an Abbreviated New Drug Application or an equivalent
thereof within and outside of the United States.

13.6

Force Majeure.

Except as otherwise expressly set forth in this Agreement, neither party will be
deemed to have breached this Agreement for failure or delay in fulfilling or
performing any obligation under this Agreement when such failure or delay is
caused by or results from Force Majeure. The party affected by any Force Majeure
will promptly notify the other party, explaining the nature, details and
expected duration thereof. Such party will also notify the other party from time
to time as to when the affected party reasonably expects to resume performance
in whole or in part of its obligations under this Agreement and notify the other
party of the cessation of any such event. A party affected by Force Majeure will
[**] remedy, remove or mitigate such event and the effects thereof with all
reasonable dispatch. Upon termination of the Force Majeure, the performance of
any suspended obligation or duty will promptly recommence. In the event that
Patheon’s failure or delay remains uncured for a period of [**], Client may
thereafter terminate this Agreement

 

Month DD, 20YY

Manufacturing Services Agreement between Patheon and Akebia

Confidential

Page 28 of 33



--------------------------------------------------------------------------------

 

immediately upon written notice, and Patheon agrees to provide any assistance
required with any necessary technology transfer that Client may require at
Client’s expense.

13.7

Additional Services.

If Client requests services other than those expressly set out in this Agreement
(such as qualification of a new packaging configuration or shipping studies, or
validation of alternative batch sizes), or any cost items that are specifically
excluded from the Price, Patheon will provide a written quote of the fee for the
additional services and Client will advise Patheon whether it wishes to have the
additional services performed by Patheon. The scope of work and fees will be
agreed in writing by the parties.

13.8

Notices.

Any notice, approval, instruction or other written communication required or
permitted under this Agreement will be sufficient if made or given to the other
party by personal delivery, confirmed email receipt or by sending the same by
first class mail, postage prepaid to the respective addresses or email addresses
set out below:

If to Client:

Akebia Therapeutics Inc.

245 First Street, Suite 1100

Cambridge, MA  02142

Attention: Head of vadadustat Manufacturing

CC: General Counsel

If to Patheon:

Patheon Inc.

[**]

Attention:  [**]

Email address: [**]

or to any other addresses or email addresses given to the other party in
accordance with the terms of this Section 13.8. Notices or written
communications made or given by personal delivery will be considered to have
been sufficiently made or given when sent (receipt acknowledged), or if mailed,
five days after being deposited in the mail, postage prepaid or upon receipt
(supported by reasonable written evidence), whichever is sooner.

13.9

Severability.

If any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid, illegal, or unenforceable in any respect, that
determination will not impair or affect the validity, legality, or
enforceability of the remaining provisions, because each provision is separate,
severable, and distinct.

 

Month DD, 20YY

Manufacturing Services Agreement between Patheon and Akebia

Confidential

Page 29 of 33



--------------------------------------------------------------------------------

 

13.10

Entire Agreement.

This Agreement, together with its Appendices, Capital Equipment Agreement (if
any) and the Quality Agreement, constitutes the full, complete, final and
integrated agreement between the parties relating to the subject matter of the
Agreement and, with the exception of any outstanding or ongoing statement of
work or work order under any preceding agreement (which will continue in full
force and effect until the work under such mechanisms are completed or
terminated) supersedes all previous written or oral negotiations, commitments,
representations, agreements, transactions, or understandings concerning the
subject matter of this Agreement. The basis of the parties’ agreement is set out
expressly and they have not been induced by, nor do they rely on any statement
or representation that is not set out in this Agreement. Any modification,
amendment, or supplement to this Agreement must be in writing and signed by
authorized representatives of both parties. In case of conflict, the prevailing
order of documents will be this Agreement and then the Quality Agreement (except
that the Quality Agreement will prevail in relation to quality matters).  

13.11

Other Terms.

No terms, provisions or conditions of any purchase order or other business form
or written authorization used by the parties will have any effect on the rights,
duties, or obligations of the parties under or otherwise modify this Agreement,
regardless of any failure of a party to object to the terms, provisions, or
conditions unless the document specifically refers to this Agreement and is
signed by both parties.

13.12

No Third Party Benefit or Right.

Nothing in this Agreement will confer or be construed as conferring on any third
party any benefit or the right to enforce any express or implied term of this
Agreement (except that Patheon Affiliates acting as subcontractors under this
Agreement may enforce Sections 10.1 and 0).

13.13

Execution in Counterparts.

This Agreement may be executed in two or more counterparts, by original or
electronic (including “pdf”) signature, each of which will be considered an
original, but all of which together will constitute one and the same instrument.

13.14

Use of Name.

With exception to any disclosures required by Applicable Law, or disclosures
required for securities filings or other required corporate functions, either
party may publicly use the other party’s name, trademarks or logo or any
variations of them, alone or with any other word or words, without the prior
written consent of the other party. 

 

Month DD, 20YY

Manufacturing Services Agreement between Patheon and Akebia

Confidential

Page 30 of 33



--------------------------------------------------------------------------------

 

13.15

Taxes.

The Prices specified in this Agreement are exclusive of any sales, use, excise,
value added tax, or similar taxes, and of any export and import duties which may
be levied as a result of the shipment of the Product. It shall be Patheon’s sole
obligation to report all compensation received by Patheon hereunder for Services
as may be required by Applicable Law. Client shall pay all applicable sales and
use taxes, including all applicable goods and services tax, value added tax,
local taxes, applicable duties, electronic delivery taxes, sales, use and excise
taxes, levies and import and export fees (collectively, “Taxes”) that are
required by law stemming directly from the provision of the Manufacturing
Services. Patheon shall reasonably cooperate and assist Client in recovering any
non-applicable taxes due to Client. Where any Taxes are paid directly to a tax
authority or government by Client, Client shall not deduct this amount from any
amount due to Patheon.

13.16

Governing Law and Jurisdiction.

This Agreement, and any dispute or claim (including non-contractual disputes or
claims) arising out of or in connection with them or their subject matter or
formation are governed by the laws of the [**], without regard to any
conflicts-of-law principle that directs the application to another
jurisdiction’s law.  Both parties submit to the exclusive jurisdiction of the
courts in the applicable location.

13.17

Dispute Resolution.

Negotiation

If any dispute arises out of this Agreement, the parties will first try to
resolve it amicably.  Any party may send a notice of a dispute to the
other.  The representatives of each party will meet as necessary in order to
resolve the dispute.  If the representatives fail to resolve the matter within
[**] from the date a dispute notification is received, or if a party fails to
appoint a representative as required above:

 

(a)

for Technical Disputes (as defined below) the expert determination procedure may
be started by either party;

 

(b)

for all other disputes, each party will refer the dispute immediately to the
appropriate senior officers of the respective companies (which may include the
Chief Executive Officers) (“Senior Officers”) who will meet and discuss as
necessary to try to resolve the dispute amicably.

Mediation

If the Senior Officers fail to resolve the dispute, the parties may attempt in
good faith to settle the dispute promptly by confidential mediation under
procedures to be agreed at that time between the parties, before resorting to
litigation. The mediation will take place in [**], and the language of the
mediation will be English.

 

Month DD, 20YY

Manufacturing Services Agreement between Patheon and Akebia

Confidential

Page 31 of 33



--------------------------------------------------------------------------------

 

Technical Disputes

In case of any disagreement between the Parties regarding as to whether any
Product fails to conform to the Specifications or has otherwise been
manufactured in accordance with the Quality Agreement, this Agreement, or cGMP,
the quality assurance representatives of the parties will attempt to resolve any
such disagreement in good faith. If the disagreement is not resolved in a
reasonable time (which will not exceed [**]), a representative sample of the
Product and/or relevant documentation will be submitted to an independent
testing laboratory of recognized standing in the industry and agreed upon by the
parties for tests and final determination of whether or not such product
conforms to the Specifications, the Quality Agreement, this Agreement, or cGMP.
Such laboratory will use the test methods contained in the applicable
Specifications. The determination of conformance by such laboratory will be
final and binding on the parties. The fees and expenses of the laboratory will
be paid by the party against whom the determination is made.

[Signature page to follow]

 

Month DD, 20YY

Manufacturing Services Agreement between Patheon and Akebia

Confidential

Page 32 of 33



--------------------------------------------------------------------------------

 

This Agreement is signed by the authorized representatives of the parties on the
dates shown below and will take effect from the Effective Date.

 

 

PATHEON INC.

 

AKEBIA THERAPEUTICS INC.

 

By:

/s/ Don Liscombe

 

 

By:

/s/ Jason Amello

 

 

Name:

Don Liscombe

 

 

Name:

Jason Amello

 

 

Title:

Sr Director/General Manager

 

 

Title:

SVP, Chief Financial Officer

 

 

Date:

09 March 2020

 

 

Date:

11-Mar-2020

 

 

 

 

By:

/s/ John Butler

 

 

 

 

Name:

John Butler

 

 

 

 

Title:

CEO

 

 

 

 

Date:

11-Mar-2020

 

 

 

 

 

 

 

 

 

Month DD, 20YY

Manufacturing Services Agreement between Patheon and Akebia

Confidential

Page 33 of 33

